Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 01, 2019 is being considered by the examiner.

Status of Claims
This office action for the 16/610251 application is in response to the communications filed November 01, 2019. 
Claims 1-21 were initially submitted November 01, 2019. 
Claims 1-3, 5-12, and 14-21 were amended November 01, 2019. 
Claims 4 and 13 were cancelled November 01, 2019. 
Claims 1-3, 5-12 and 14-21 are currently pending and considered below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of perform operations in accord with user inputs received including manipulation of displayed medical images, generation of finding objects, and construction of an image examination findings report, detect generation of a finding object or user selection of a finding object, and identify and retrieve patient information relevant to a finding object detected by the finding object detection instructions from at least one electronic patient record, wherein execution of the patient record retrieval instructions is triggered by detection of generation or user selection of a finding object by the executing finding object detection instructions and execution of the patient record display instructions is triggered by retrieval of patient information relevant to a finding object by the executing patient record retrieval instructions. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “at least one display”, “at least one user input device”, “an electronic processor operatively connected with the at least one display and the at least one user input device”, “a non-transitory storage medium storing”, “image interpretation environment instructions readable and executable by the electronic processor to”, “via the at least one user input device”, “display of medical images on the at least one display”, “finding object detection instructions readable and executable by the electronic processor to”, “patient record retrieval instructions readable and executable by the electronic processor to”, “patient record display instructions readable and executable by the electronic processor to”, “display patient information retrieved by the patient record retrieval instructions on the at least one display” and “automatically”, at least one display; at least one user input device; an electronic processor operatively connected with the at least one display and the at least one user input device; and a non-transitory storage medium storing: image interpretation environment instructions readable and executable by the electronic processor to perform operations in accord with user inputs received via the at least one user input device including display of medical images on the at least one display, manipulation of displayed medical images, generation of finding objects, and construction of an image examination findings report; finding object detection instructions readable and executable by the electronic processor to detect generation of a finding object or user selection of a finding object via the at least one user input device; patient record retrieval instructions readable and executable by the electronic processor to identify and retrieve patient information relevant to a finding object detected by the finding object detection instructions from at least one electronic patient record; and patient record display instructions readable and executable by the electronic processor to display patient information retrieved by the patient record retrieval instructions on the at least one display; wherein: execution of the patient record retrieval instructions is automatically triggered by detection of generation or user selection of a finding object by the executing finding object detection instructions; and execution of the patient record display instructions is automatically triggered by retrieval of patient information relevant to a finding object by the executing patient record retrieval instructions. in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“display of medical images on the at least one display” and “display patient information retrieved by the patient record retrieval instructions on the at least one display” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “at least one display”, “at least one user input device”, “an electronic processor operatively connected with the at least one display and the at least one user input device”, “a non-transitory storage medium storing”, “image interpretation environment instructions readable and executable by the electronic processor to”, “via the at least one user input device”,  “finding object detection instructions readable and executable by the electronic processor to”, “patient record retrieval instructions readable and executable by the electronic processor to”, “patient record display instructions readable and executable by the electronic processor to”, and “automatically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“display of medical images on the at least one display” and “display patient information retrieved by the patient record retrieval instructions on the at least one display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“maps finding objects to patient information items” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the non-transitory storage medium further stores a relevant patient information look-up table that”, “the patient record retrieval instructions are executable by the electronic processor to” and “identify and retrieve patient information relevant to a finding object by referencing the relevant patient information look-up table” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“identify and retrieve patient information relevant to a finding object by referencing the relevant patient information look-up table” which corresponds to selecting a particular data source or type of data to be manipulated.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the non-transitory storage medium further stores a relevant patient information look-up table that”, and “the patient record retrieval instructions are executable by the electronic processor to”
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“identify and retrieve patient information relevant to a finding object by referencing the relevant patient information look-up table” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields..
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information” and “update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“relevance learning instructions readable and executable by the electronic processor to”, and “via the at least one user input device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “relevance learning instructions readable and executable by the electronic processor to”, and “via the at least one user input device”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“detect selection via the at least one user input device of displayed patient information retrieved by the patient record retrieval instructions” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the patient record display instructions are further readable and executable by the electronic processor to”, and “display a corresponding source document retrieved from at least one electronic patient record” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“display a corresponding source document retrieved from at least one electronic patient record” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the patient record display instructions are further readable and executable by the electronic processor to”
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“display a corresponding source document retrieved from at least one electronic patient record” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“generate finding objects in a structured format by operations including user selection of an image feature of a displayed medical image via the at least one user input device and input of at least one finding annotation” and “detect a finding object in the structured format and to convert the finding object in the structured format to a natural language word or phrase using a medical ontology” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the image interpretation environment instructions are executable to”, “via interaction of the at least one user input device with a graphical user interface dialog” and “the finding object detection instructions are executable by the electronic processor to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the image interpretation environment instructions are executable to”, “via interaction of the at least one user input device with a graphical user interface dialog” and “the finding object detection instructions are executable by the electronic processor to”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “generate a finding object by user selection of a finding code”, and “detect generation or user selection of a finding code” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the image interpretation environment instructions are executable to”, “via interaction of the at least one user input device with a graphical user interface dialog” and “the finding object detection instructions are executable by the electronic processor to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the image interpretation environment instructions are executable to”, “via interaction of the at least one user input device with a graphical user interface dialog” and “the finding object detection instructions are executable by the electronic processor to”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“copy patient information retrieved by the patient record retrieval instructions to the image examination findings report in accord with user inputs received” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the patient record display instructions are further readable and executable by the electronic processor to”, and “via the at least one user input device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the patient record display instructions are further readable and executable by the electronic processor to”, and “via the at least one user input device”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“perform manipulation including at least pan and zoom of displayed medical images in accord with user inputs received” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the image interpretation environment instructions are executable to”, and “via the at least one user input device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the image interpretation environment instructions are executable to”, and “via the at least one user input device”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 1. Accordingly, claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 2. Accordingly, claim 19 is rejected for the same reasons as claim 2.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
Claim 21 is substantially similar to claim 7. Accordingly, claim 21 is rejected for the same reasons as claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 11, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soldea et al. (US 2015/0356733; herein referred to as Soldea).
As per claim 1, 
Soldea discloses at least one display; at least one user input device; an electronic processor operatively connected with the at least one display and the at least one user input device; and a non-transitory storage medium. (Paragraphs [0184] and [0185], and Figure 13 of Soldea. The teaching describes that the drawing of contours and further processing of said contours requires a display, a user input device, and electronic processor and a non-transitory storage medium.)
Soldea further discloses image interpretation environment instructions readable and executable by the electronic processor to perform operations in accord with user inputs received via the at least one user input device including display of medical images on the at least one display, manipulation of displayed medical images, generation of finding objects, and construction of an image examination findings report. (Paragraphs [0133]-[0135], [0185], and [0193] of Soldea. The teaching describes that image objects are determined and signatures are generated based on the user input. Medical information (i.e., an image examination findings report) is generated based on said image objects. The system uses this information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data.)
Soldea further discloses finding object detection instructions readable and executable by the electronic processor to detect generation of a finding object or user selection of a finding object via the at least one user input device and patient record retrieval instructions readable and executable by the electronic processor to identify and retrieve patient information relevant to a finding object detected by the finding object detection instructions from at least one electronic patient record, wherein execution of the patient record retrieval instructions is automatically triggered by detection of generation or user selection of a finding object by the executing finding object detection instructions. (Paragraphs [0098], [0184] and [0185] of Soldea. The teaching describes that upon determination of image objects the system generates signatures which requires detection of determination of said image objects. The signatures are matches with samples which represent patient information (medical data such as specific condition and illness). Matching samples are identified and the medical data (patient information) is extracted). 
Soldea further discloses a patient record display instructions readable and executable by the electronic processor to display patient information retrieved by the patient record retrieval instructions on the at least one display, wherein execution of the patient record display instructions is automatically triggered by retrieval of patient information relevant to a finding object by the executing patient record retrieval instructions. (Paragraphs [0129] and [0135]-[0137] of Soldea. The teaching describes a list of diagnoses which are appropriate for the current image is provided and this information, the information from the matching samples, is used to display information in the current image, such as highlighting and text. The retrieval of medical data may be presented, i.e. displayed)
As per claim 2, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses the non-transitory storage medium further stores a relevant patient information look-up table that maps finding objects to patient information items; and the patient record retrieval instructions are executable by the electronic processor to identify and retrieve patient information relevant to a finding object by referencing the relevant patient information look-up table. (Paragraphs [0133]-[0137] of Soldea. The teaching describes that the system uses patient image information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data. For example, the medical image may indicate that in similar images, a given characteristics was found to be particularly suitable for indicating whether the patient suffered from a given condition or not)
As per claim 5, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses wherein the patient record display instructions are further readable and executable by the electronic processor to detect selection via the at least one user input device of displayed patient information retrieved by the patient record retrieval instructions and to display a corresponding source document retrieved from at least one electronic patient record. (Paragraphs [0133]-[0137] and [0188] of Soldea. The teaching describes that the system uses patient image information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data. For example, the medical image may indicate that in similar images, a given characteristics was found to be particularly suitable for indicating whether the patient suffered from a given condition or not. The teaching further describes that the physician can make the selection of images manually.)
As per claim 8, 
Soldea discloses the limitations of claim 1. 
Soldea further discloses the patient record display instructions are further readable and executable by the electronic processor to copy patient information retrieved by the patient record retrieval instructions to the image examination findings report in accord with user inputs received via the at least one user input device. (Paragraphs [0133]-[0137] of Soldea. The teaching describes that the system uses patient image information to generate an image examination findings report in the form of a list of possible diagnoses for the patient based on the examined image data. For example, the medical image may indicate that in similar images, a given characteristics was found to be particularly suitable for indicating whether the patient suffered from a given condition or not)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 1. Accordingly, claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 2. Accordingly, claim 19 is rejected for the same reasons as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7, 12, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Soldea in view of Sorenson et al (US 2018/0137244; herein referred to as Sorenson).
As per claim 3, 
Soldea discloses the limitations of claim 2. 
Soldea does not explicitly teach relevance learning instructions readable and executable by the electronic processor to update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information via the at least one user input device. 
However Sorenson teaches relevance learning instructions readable and executable by the electronic processor to update the relevant patient information look-up table by applying machine learning to user interactions with the displayed patient information via the at least one user input device. (Paragraphs [0180]-[0183] of Sorenson. The teaching describes a machine learning image interpretation system by which physician findings are subjected to a peer review process. Image processing server may be implemented using machine learning, artificial intelligence (AI) technology, deep learning, or any combination thereof. In one embodiment, image processing server performs several functions, including receiving information from a viewer or user, based on a user's input; collecting data from medical image data source and/or user inputs from clients; and integrating, processing, and transmitting the data received from the data sources such as medical image data source and client. A machine learning module can receive image data from a medical image data source. The machine learning module can correlate image data from the medical image data source to a workflow based on in-image analysis and metadata. The machine learning module can associate the series with the workflow based on in-image analysis, for example, by reconstructing the image or analyzing the pixel characteristics (e.g., intensity, shading, color, etc.) to determine the anatomy or modality. This correlation can be done based on organ (liver, kidney, heart, brain), body part (head, head and neck, chest, abdomen) or general feature extraction. This correlation will be reinforce based on end-user feedback up to the point where the machine learning module will be able to automatically select the relevant data to be processed by other machine learning module or read using a particular clinical protocol. The user can remove the recommended image data and replace with another image data which will update the weight of the result and optimize machine learning module.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results. 
As per claim 6, 
Soldea discloses the limitations of claim 1. 
the image interpretation environment instructions are executable to generate finding objects in a structured format by operations including user selection of an image feature of a displayed medical image via the at least one user input device and input of at least one finding annotation via interaction of the at least one user input device with a graphical user interface dialog; and
the finding object detection instructions are executable by the electronic processor to detect a finding object in the structured format and to convert the finding object in the structured format to a natural language word or phrase using a medical ontology. (Paragraphs [0036], [0113], [0162] and [0163] of Sorenson. The teaching describes that initial findings in a medical image can be generated by an artificial intelligence. This establishes a finding annotation. The user can then interact with this initial finding to edit if needed. To ensure alignment of the observations and selections of the unsupervised engine with maximized clinical value of the findings, annotation adjustments, assembly of image cohorts and physician/clinician feedback received in medical data review and clinical diagnostic interpretation, weighted values (equal or unequal) are placed upon one or more of the a) engines, b) the quantity and type of findings made by each engine (including no findings) c) multipliers applied to the cases where findings are confirmed or rejected by multiple engines, and d) multipliers applied to the cases where multiple engines worked on an image or content set to determine a finding (or non-finding). Findings workflow tools provide a framework for tracking findings across serial examinations. The Annotation and Image Markup (AIM) XML schema may be supported, for automated integration with voice-recognition systems or clinical databases, and Word-based reports may be derived from the database.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results.
As per claim 7, 
Soldea discloses the limitations of claim 1. 
Soldea does not explicitly teach the image interpretation environment instructions are executable to generate a finding object by user selection of a finding code via interaction of the at least one user input device with a graphical user interface dialog; and the finding object detection instructions are executable by the electronic processor to detect generation or user selection of a finding code.
However Sorenson teaches the image interpretation environment instructions are executable to generate a finding object by user selection of a finding code via interaction of the at least one user input device with a graphical user interface dialog; and the finding object detection instructions are executable by the electronic processor to detect generation or user selection of a finding code. (Paragraphs [0162] and [0163] of Sorenson. The teaching describes that initial findings in a medical image can be generated by an artificial intelligence. This establishes a findings code. The user can then interact with this initial finding to edit if needed.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the machine learning techniques of Sorenson. Paragraph [0185] of Sorenson teaches that over time, the machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or any combination thereof. This capability would have led to more accurate image interpretation results. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Sorenson based on this incentive without yielding unexpected results.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
Claim 21 is substantially similar to claim 7. Accordingly, claim 21 is rejected for the same reasons as claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soldea in view of Barnes et al. (US 2017/0076046; herein referred to as Barnes).
As per claim 9, 
Soldea discloses the limitations of claim 1. 
Soldea does not explicitly teach wherein the image interpretation environment instructions are executable to perform manipulation including at least pan and zoom of displayed medical images in accord with user inputs received via the at least one user input device.
However Barnes teaches wherein the image interpretation environment instructions are executable to perform manipulation including at least pan and zoom of displayed medical images in accord with user inputs received via the at least one user input device. (Paragraphs [0127] and [0128] and Figure 8 of Barnes. The teaching describes an image interpretation interface wherein the user is able to manipulate an image through functions such as pan and zoom.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soldea, the image manipulation teachings of Barnes. Paragraph [0090] of Barnes teaches that the informatics platform disclosed can enable medical personnel, e.g., doctors, clinicians, administrators, physicians, investigators and specialists, to have more patient information readily available in a single location thereby enabling improved visualization, correlation, collaboration and actionable insight by the medical personnel with regard to the patient information. One of ordinary skill in the art would have added to the teaching of Soldea, the teaching of Barnes based on this incentive without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626